Case 2:19-cv-00796-BSJ Document 119 Filed 05/24/21 PageID.3998 Page 1 of 30




Jared J. Braithwaite (UT State Bar No. 12455)
  jbraithwaite@mabr.com
Daniel R. Barber (UT State Bar No. 15993)
  dbarber@mabr.com
Alexis K. Juergens (UT State Bar No. 16861)
  ajuergens@mabr.com
M ASCHOFF B RENNAN
111 South Main Street, Suite 600
Salt Lake City, Utah 84111
(801) 297-1850

Attorneys for Defendant Cloward H2O LLC


                          UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF UTAH


 Crystal Lagoons U.S. Corp., and
 Crystal Lagoons Technologies, Inc.,
                                                             Civil No. 2:19-cv-00796-BSJ
        Plaintiffs,
                                                      Cloward H2O LLC’s Cross-Motion for
 v.                                                        Patent Claim Construction

 Cloward H2O LLC,                                           District Judge Bruce S. Jenkins

        Defendant.


       Pursuant to LPR 4.2 and the Court’s scheduling order (Docket No. 76), Cloward H2O

LLC. (“Cloward H2O”) respectfully submits its cross-motion for construction of disputed claim

terms. This case involves three asserted patents. U.S. Patent 8,062,514 (“’514 Patent”) and

9,708,822 (“’822 Patent”) are directed to the use of flocculants with a special suction device to

replace traditional pool filtration. U.S. Patent 8,753,520 (“’520 Patent”) is directed to treating a

portion of a water body in only a defined zone where people are likely to engage in recreation.

The parties dispute the meaning of terms and phrases used in the patents. Cloward H2O asks the

Court to resolve those disputes and presents this brief in support of its positions.


                                                  i
Case 2:19-cv-00796-BSJ Document 119 Filed 05/24/21 PageID.3999 Page 2 of 30




                                                TABLE OF CONTENTS

I.     Construction of Terms and Phrases for the ’514 and ’822 Patents ........................................ 2

       A.     A “wall” is a “wall”—not the floor, and a wall covered with plastic able to be
              thoroughly cleaned must have exposed plastic to be cleaned. ...................................... 5

              1.         The claims themselves distinguish between the “bottom” and “walls.” ........... 6

              2.         Normal usage of “wall” does not refer to the floor, and those of skill in
                         the art do not ascribe any unusual meaning to “wall” when used with
                         respect to pools. ................................................................................................ 6

              3.         During prosecution of the ’514 Patent, Crystal Lagoons represented
                         that floor inlets are incompatible with the ’514 Patent and would
                         disrupt the claimed thorough cleaning of the liner............................................ 8

       B.     The claims, specification, and prosecution history all describe removal (i.e.,
              elimination/disposal) of displaced water and impurities using the claimed
              skimmers, as opposed to recirculation of the water and impurities. ........................... 10

              1.         The plain claim language states that displaced water is “removed” just
                         like impurities are “removed”—not recycled. .................................................11

              2.         The specification states that the use of skimmers for water
                         recirculation through filters is antithetical to the claimed inventions. ............ 12

              3.         Crystal Lagoons told the Patent Office during prosecution of the ’514
                         Patent that the claimed removal of displaced water through the
                         skimmers was not recirculation of the water through a filter.......................... 14

       C.     Crystal Lagoons specifically defined the “pumping system” and “suction
              device” as a unique tool to remove flocculated impurities and the associated
              water, in contrast to traditional vacuums used with filtration systems. ...................... 15

II.    Construction of Terms and Phrases for the ’520 Patent ....................................................... 16

       A.     The claims are directed to treatment of a “portion of water” within a water
              body that is delimited from the rest of the water body by a delimiting zone. ............ 18

       B.     The steps for determining the minimum time to maintain a minimum ORP are
              based on determinations of salinity and water temperature at the most
              unfavorable zone, requires actually performing the claimed determinations
              and calculations. .......................................................................................................... 21

III.   CONCLUSION .................................................................................................................... 25


                                                                    ii
Case 2:19-cv-00796-BSJ Document 119 Filed 05/24/21 PageID.4000 Page 3 of 30




                                              TABLE OF AUTHORITIES

Cases

Applied Med. Res. Corp. v. U.S. Surgical Corp.,
  448 F.3d 1324 (Fed. Cir. 2006) ................................................................................................... 6

Digital Biometrics, Inc. v. Identix, Inc.,
  149 F.3d 1335 (Fed. Cir. 1998) ..................................................................................................11

Fenner Invs. Ltd. v. Collco P’ship,
  778 F.3d 1320 (Fed. Cir. 2015) ................................................................................................... 9

Helmsderfer v. Bobrick Washroom Equipment, Inc.,
  527 F.3d 1379 (Fed. Cir. 2008) ............................................................................................. 6, 12

Jack Guttman Inc. v. Kopykake Enterprises, Inc.,
  302 F.3d 1352 (Fed. Cir. 2002) ................................................................................................. 16

Limelight Networks, Inc. v. Akamai Techs., Inc.,
  572 U.S. 915 (2014) .................................................................................................................. 23

MasterMine Software, Inc. v. Microsoft Corp.,
 874 F.3d 1307 (Fed. Cir. 2017) ....................................................................................... 9, 13, 14

Phillips v. AWH Corp.,
  415 F.3d 1303 (Fed. Cir. 2005) ............................................................................................... 1, 2

Renishaw PLC v. Marposs Societa’ per Azioni,
  158 F.3d 1243 (Fed. Cir. 1998) ................................................................................................... 2

Vitronics Corp. v. Conceptronic, Inc.,
   90 F.3d 1576 (Fed. Cir. 1996) ..................................................................................................... 1

Regulations

25 Texas Admin Code § 264.182(158) ........................................................................................... 7

Utah Admin. Code R392-302-10 .................................................................................................... 7




                                                                    iii
Case 2:19-cv-00796-BSJ Document 119 Filed 05/24/21 PageID.4001 Page 4 of 30




                                   TABLE OF APPENDICES

Joint Appendix (“JA”)

Document                                                                     Page Nos.
U.S. Patent No. 8,062,514 (“’514 Patent”)                                         1–22

U.S. Patent No. 8,753,520 (“’520 Patent”)                                        23–38

U.S. Patent No. 9,708,822 (“’822 Patent”)                                        39–62

File History for the ’514 Patent                                                63–384

File History for the ’520 Patent                                              385–1392

File History for the ’822 Patent                                             1393–1779

Cloward H2O LLC’s Claim Construction Appendix (“Cloward Appx.”)

Document                                                                     Page Nos.
Excerpts of Final Design Plans for the Hard Rock Lagoon                           1–10

Excerpts from the American Heritage Dictionary (4th ed. 2000)                    11–15

Utah Admin. Code R392-302-10                                                     16–18

25 Texas Admin Code § 264.182                                                    19–33

U.S. Patent No. 4,640,784 to Peter Cant (“Cant Prior Art”)                       34–44

Response to Restriction Requirement, dated December 16, 2009, from the           45–48
File Wrapper of the application for U.S. Patent No. 7,820,055

Originally Filed Claims, dated June 25, 2007, from the File Wrapper of the       49–53
application for U.S. Patent No. 7,820,055.




                                              iv
Case 2:19-cv-00796-BSJ Document 119 Filed 05/24/21 PageID.4002 Page 5 of 30




            CONSTRUCTION OF PATENT CLAIM TERMS AND PHRASES

      It is a “bedrock principle” of patent law that the claims of a patent define the patented

invention. Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (en banc). The purpose

of claim construction is to make an objective assessment about what a person of ordinary skill in

the art at the time the patent was filed would have understood by the words in the claims. Id. at

1313, 1316–17, 1321–23.

      In interpreting the words in the claims, the focus is on “how the patentee used the claim

term in the claims, specification, and prosecution history” (i.e., the intrinsic record). Id. at 1321.

A patentee often uses words in a claim in the same way as those of ordinary skill in the relevant

art, and therefore the words of a claim are “‘generally given their ordinary and customary

meaning.’” Id. at 1312 (quoting Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed.

Cir. 1996)). Thus, “[t]he inquiry into how a person of ordinary skill in the art understands a claim

term provides an objective baseline from which to begin claim interpretation.” Id. at 1313.

      “[T]he ordinary and customary meaning of a claim term is the meaning that the term would

have to a person of ordinary skill in the art . . . as of the effective filing date of the patent

application. . . . In some cases, the ordinary meaning of claim language as understood by a

person of skill in the art may be readily apparent even to lay judges, and claim construction in

such cases involves little more than the application of the widely accepted meaning of commonly

understood words.” Id. at 1313–14. In other cases, however, the meaning of a claim term as

understood by persons of skill in the art may not be immediately apparent, and additional sources

must be consulted to determine what a person of skill in the art would have understood the term

to mean. Id. at 1314, 1322–23.



                                                    1
Case 2:19-cv-00796-BSJ Document 119 Filed 05/24/21 PageID.4003 Page 6 of 30




     “Ultimately, the interpretation to be given a term can only be determined and confirmed

with a full understanding of what the inventors actually invented and intended to envelop with

the claim. The construction that stays true to the claim language and most naturally aligns with

the patent’s description of the invention will be, in the end, the correct construction.” Id. at 1316

(quoting Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1250 (Fed. Cir. 1998)).

I.   Construction of Terms and Phrases for the ’514 and ’822 Patents

     From the filing of the initial Complaint in this case, Crystal Lagoons has asserted that there

are two types of structures and processes used for maintaining swimming pools: (1) traditional

swimming pool filtration technology that consists of a centralized filtration system with

inlets/outlets and a piping network to allow the filtration of the entire volume of water; and (2)

the use of flocculants to flocculate (i.e., form clumps of) suspended particles that fall to the

bottom and are then removed by a new type of suction device, which Crystal Lagoons describes

as its technology. (Docket No. 2, Complaint, at ¶ 66; Docket No. 11, First Amended Complaint,

at ¶ 62.) The ’514 and ’822 Patents are both directed to the latter and disclose the use of

flocculants with a special suction device to “completely replace” traditional water filtration along

with water skimmers to dispose of surface water contaminated with impurities and surface oils.

(JA at 13, ’514 Patent at col. 1, lns. 24–30.) These patents are part of the same patent family and

share a common specification and drawings.1 (See generally JA at 1–38m ’514 and ’822 Patents.)

     The premise of the ’514 and ’822 Patents is that traditional pool filtration is expensive

when deployed for large water structures (i.e., those over 15,000 m3). Therefore, as an alternative


1
  Because the ’514 and ’822 Patents share the same description and drawings, reference to the
patents’ description and drawings herein are only to the ’514 Patent but are equally applicable to
the ’822 Patent as well.


                                                  2
Case 2:19-cv-00796-BSJ Document 119 Filed 05/24/21 PageID.4004 Page 7 of 30




to filtration, the ’514 and ’822 Patents describe the use of flocculants to cause water impurities to

clump together and fall to the bottom of the pool, which must be covered with a non-porous

plastic liner. “The plastic liner must have special non-porous characteristics” so that the

flocculant clumps can be removed by a specialized suction device, which “replaces completely

the traditional filtering system of swimming pools.” (JA at 17, ’514 Patent at col. 9, lns. 1–15;

col.10, lns.5–12.)

      In addition to impurities in the water, impurities such as surface oils are also present on the

surface water of a pool. In a traditionally filtered pool, skimmers around the perimeter skim off

the surface layer of water and send it through the filtration system. However, in the structure and

processes of the ’514 and ’822 Patents there is no filtration system, so the described skimmers

dispose of surface layer of water rather than recycling it. (JA at 17, ’514 Patent at col. 10,

lns. 31–35.) According to the ’514 and ’822 Patents, these two aspects, the suction device for

removing flocculated impurities and disposal of surface water through the skimmers completely

replace traditional filtration.2




2
  See JA 1–22, ’514 Patent at Abstract, (“replaces traditional filtering”), col. 1, lns. 24–30
(“replacing traditional filtration”), col. 4, lns. 45–52 (“traditional filtration step has been
substituted by a suspend-ed-solid flocculation step”), col. 7, lns. 30-31 (“replace the traditional
filtering”), col. 7, lns. 55–57 (“present invention does not have a traditional filtration process”),
col. 8, lns. 45–47 (“traditional filtering processes used in swimming pools are replaced”), col. 9,
lns. 4–5 (“replaces completely the traditional filtering system of swimming pools”), col. 9,
lns. 50–53 (“replaces the traditional filtering system of swimming pools”), col. 17, lns. 34–35
(“the replacement of filtering by a suction device and skimmers”), col. 18, lns. 30–32
(“Flocculation and bottom cleaning by suction together with skimmers replace the filter system
of conventional swimming pools”), Table 5 (contrasting the traditional filtration of the water
once every 24 hours against the suction device of the ’514 and ’822 Patents, wherein
250,000 m3 = 250,000,000 liters, and filtering 2,893 liters/second filters 249,955,200 liters once
every 24 hours (2,893 liters/second × 86,400 seconds/day)).


                                                  3
Case 2:19-cv-00796-BSJ Document 119 Filed 05/24/21 PageID.4005 Page 8 of 30




     Because of the contrast drawn by the ’514 and ’822 Patents between traditional filtration

and the flocculent/suction device approaches, Crystal Lagoons initially alleged that the accused

water structure at the Hard Rock Hotel & Casino (“Hard Rock Lagoon”) was not a traditionally

filtered pool. Specifically, Crystal Lagoons alleged that “the Hard Rock lagoon was previously

designed as a conventional swimming pool with a swimming pool filtration system and a large

number of inlets and outlets to filter the entire volume of water, and therefore would not infringe

Crystal Lagoons patents ….” (Docket No. 2, Complaint at ¶ 67.) This previous, non-infringing

traditionally filtered design “included more than 80 inlets located in the lagoon’s bottom and

walls.” (Docket No. 2, Complaint at ¶ 71; see also Docket No. 63, First Amended Complaint at ¶

67 (same).) But Crystal Lagoons’ complaint alleged that the final plans for the lagoon had “a

small number of inlets and outlets [i.e., less than the 80 of the previous design] that would not

allow filtering the entire volume of water.” (Docket No. 2, Complaint at ¶ 67; see also Docket

No. 63, First Amended Complaint at ¶¶ 63, 67 (repeating the same allegations).)

     But Cloward H2O produced its final plans early in connection with an early motion for

summary judgment, which showed that the as-constructed Hard Rock lagoon employed a

traditional filtration system with 115 inlets in the bottom and walls of the lagoon (far more than

the admittedly non-infringing design with 80 inlets for filtration circulation), which are

hydraulically sized to circulate the entire volume of water in the lagoon every 10.57 hours (i.e.,

more than twice per day).

     In response, and with no apparent basis for doing so, Crystal Lagoons amended its

allegations to assert that its patents do cover traditionally filtered swimming pools. To do so,

Crystal Lagoons has distorted the plain meaning of the claim language in the ’514 and ’822



                                                  4
Case 2:19-cv-00796-BSJ Document 119 Filed 05/24/21 PageID.4006 Page 9 of 30




Patents, arguing now that plastic-covered “walls” means a plastic covered “floor,” that the

claimed skimmers to remove water and surface oils can just recirculate them through a filter

instead, and that the “suction device” that completely replaces traditional filtration is merely a

standard pool vacuum used alongside traditional filtration just like in standard swimming pools.

Crystal Lagoons’ interpretations run counter to the plain meaning of the claims—especially in

light of the patent specification and statements made to the Patent Office when prosecuting the

patents—and no person of skill in the art would interpret the claims as Crystal Lagoons has.

     A.    A “wall” is a “wall”—not the floor, and a wall covered with plastic able to be
           thoroughly cleaned must have exposed plastic to be cleaned.

 Claim Term                                           Cloward H2O’s Proposed Construction
 “walls”                                              “substantially vertical surface of the
                                                      structure”

 “covered with a plastic liner made of                “with a uniform plastic liner made of a non-
 nonporous material able to be thoroughly             porous material forming the exposed surface
 cleaned”                                             such that the exposed plastic liner can be
                                                      thoroughly cleaned”

     The asserted claims of the ’514 Patent require “a bottom and walls covered with a plastic

liner made of a non-porous material able to be thoroughly cleaned.” (JA at 22, ’514 Patent at

claim 1.) The Hard Rock Lagoon does not have plastic covered walls but, instead, walls covered

entirely in concrete. Once Crystal Lagoons learned that the Hard Rock Lagoon did not have

exposed plastic on the walls, Crystal Lagoons proposed a novel interpretation of “wall” to mean

the “floor.” And contrary to its representations to the Patent Office, Crystal Lagoons also claims

here that the claimed plastic liner does not need to be uniform for purposes of cleaning but can

be broken up by floor water inlets that inject filtered water into the water structure and interfere

with thorough cleaning of the liner. But the plain language of the claims themselves as well as



                                                  5
Case 2:19-cv-00796-BSJ Document 119 Filed 05/24/21 PageID.4007 Page 10 of 30




Crystal Lagoons’ representations to the Patent Office foreclose Crystal Lagoons’ interpretations.

Moreover, those of skill in the art demonstrably do not use “wall” to refer to the “floor.”

           1.    The claims themselves distinguish between the “bottom” and “walls.”

     Starting with the claims themselves, each one unambiguously states that the plastic covers

both the “bottom and walls.” In other words, the “walls” are different than the bottom/floor of

the structure. Helmsderfer v. Bobrick Washroom Equipment, Inc., 527 F.3d 1379, 1382 (Fed. Cir.

2008) (“Our precedent instructs that different claim terms are presumed to have different

meanings.”) (citing Applied Med. Res. Corp. v. U.S. Surgical Corp., 448 F.3d 1324, 1333 n. 3

(Fed. Cir. 2006) (“[T]he use of two terms in a claim requires that they connote different

meanings....”)). Use of the term “wall” in the specification of the ’514 Patent likewise

distinguishes the walls from the bottom. (JA at 17–18, ’514 Patent at col. 9, lns. 1–32, col. 10,

lns. 12–15, col. 12, lns. 27–31.)

           2.    Normal usage of “wall” does not refer to the floor, and those of skill in the
                 art do not ascribe any unusual meaning to “wall” when used with respect to
                 pools.

     Interpreting “wall” to mean “a substantially vertical surface of the structure” comports with

common, lay usage of the term, “wall.” (Cloward Appx. at 14, American Heritage Dictionary at

p. 1936 (4th ed. 2000) (for wall—“1. An upright structure of masonry, wood, plaster, or other

building material serving to enclose, divide, or protect an area, especially a vertical construction

forming an inner partition of exterior siding of a building. 2. A continuous structure of masonry

or other material forming a rampart and built for defensive purposes. … 3. A structure of

stonework, cement, or other material built to retain a flow of water. … 5. Sports The vertical

surface of an ocean wave in surfing.”).) Swimmers walk on the bottom of the pool, not on the



                                                  6
Case 2:19-cv-00796-BSJ Document 119 Filed 05/24/21 PageID.4008 Page 11 of 30




walls. And, if someone were to say “go swim to the wall,” normal people would not submerge

themselves in an effort to touch the pool bottom. In short, Crystal Lagoons’ interpretation that the

floor is a wall is at odds with the claims, the patent specification, and ordinary usage.

     Nor is there any peculiar meaning to the term “wall” among pool designers. Other persons

of skill in the art also distinguish between pool “walls” and the pool bottom or floor. Cloward

H2O’s pool engineers did so when describing the inlets that feed the Hard Rock Lagoon with

recycled water from the traditional pool filters:




(Cloward Appx. at 8; Final Design Plans for the Hard Rock Lagoon.)

     In fact, those of skill in the art of water feature construction would be familiar with pool

codes, which are analogous to technical dictionaries, that “walls” and pool “bottoms” are

different and that walls are substantially vertical. (See Cloward Appx. at 16, Utah Admin. Code

R392-302-10 (“Pool walls must be vertical or within plus three degrees of vertical to a depth of

at least two feet and nine inches”); see also Cloward Appx. at 32, 25 Texas Admin Code

§ 264.182(158) (“Walls – The interior pool or spa wall surfaces consisting of surfaces from

plumb to a slope of 11 degrees from plumb.” effective September 1, 2004).) The reason is that

pool codes often specify that a pool bottom cannot be too steep lest swimmers walking on the


                                                    7
Case 2:19-cv-00796-BSJ Document 119 Filed 05/24/21 PageID.4009 Page 12 of 30




bottom slip and injure themselves. Likewise, pool walls must be vertical enough to prevent

injury from a person entering a pool (e.g., by jumping) does not slip or otherwise injure

themselves.

            3.   During prosecution of the ’514 Patent, Crystal Lagoons represented that
                 floor inlets are incompatible with the ’514 Patent and would disrupt the
                 claimed thorough cleaning of the liner.

     Other references from the prosecution of the ’514 Patent show that the bottom of a pool

even if sloped is called the bottom as opposed to the “walls.” For example, during prosecution of

the ’514 Patent, the Patent Office initially rejected the claims based on U.S. Patent No. 4,640,784

to Peter Cant (“Cant Prior Art”), which describes a traditionally filtered pool with floor inlets /

spray jets. The Cant Prior Art describes the “walls” as walls and the sloping pool bottom as the

“bottom:”




(Cloward Appx. at 37, Cant Prior Art at Figure 4 and col. 5, lns. 55–60 (annotations added).) The

patent examiner rejected the pending claims of the ’514 Patent based on the Cant Prior Art

because the examiner said that the Cant Prior Art disclosed a pool with skimmers and cleaning as

set forth in the claims and that covering the walls and bottom with plastic was also known in the

prior art and would have been obvious. (JA 171–172, Office Action Rejection at pp. 2–3.) In

response, Crystal Lagoons argued that “Cant is incompatible with the present invention, as the



                                                  8
Case 2:19-cv-00796-BSJ Document 119 Filed 05/24/21 PageID.4010 Page 13 of 30




present invention includes a bottom covered with a plastic liner that is able to be thoroughly

cleaned, whereas the spray jets located in the bottom of the structure disclosed by Cant would

not allow the normal functioning of a bottom cleaning device (e.g., a suction device). Also the

installation of spray jets in the bottom might cause damage to the liner ….” (JA at 193,

Amendment and Response at p. 6.) See also MasterMine Software, Inc. v. Microsoft Corp., 874

F.3d 1307, 1312 (Fed. Cir. 2017) (“this explanation presented by the inventor during patent

examination is relevant to claim construction, “for the role of claim construction is to ‘capture

the scope of the actual invention’ that is disclosed, described, and patented.”) (quoting Fenner

Invs. Ltd. v. Collco P’ship, 778 F.3d 1320, 1323 (Fed. Cir. 2015)).

     It is not surprising, then, that the Figures of the ’514 Patent do not show any floor inlets or

floor drains when illustrating the claimed structures. (JA at 12, ’514 Patent at Figure 10). And,

when distinguishing prior art traditional filtration from Crystal Lagoons’ alleged technology,

Crystal Lagoons’ complaint shows that its technology does not use floor inlets and floor drains:




                                                 9
Case 2:19-cv-00796-BSJ Document 119 Filed 05/24/21 PageID.4011 Page 14 of 30




(Docket No. 39, Third Amended Complaint at ¶ 27, Figures 26–27.)

     Accordingly, the plain meaning of the term “wall” among lay persons and those of skill in

the art in the context of the claims is a “substantially vertical surface of the structure.” And walls

“covered with a plastic liner … able to be thoroughly cleaned” means that the exposed plastic

must be exposed and uniform so that it can be thoroughly cleaned (as Crystal Lagoons

represented that a liner interrupted by floor inlets would interfere with cleaning). The Court

should, therefore, adopt Cloward H2O’s proposed constructions in accordance therewith.

     B.    The claims, specification, and prosecution history all describe removal (i.e.,
           elimination/disposal) of displaced water and impurities using the claimed
           skimmers, as opposed to recirculation of the water and impurities.

 Claim Phrase                                       Cloward H2O’s Proposed Construction
 “fresh water feeding pipe system that allows       “new intake water feeding pipe system that
 entrance of fresh water and results in water       allows entrance of new intake water into the
 removal by displacement of surface water           structure and results in elimination of a
 through the skimmer system”                        substantially equivalent amount of water from
                                                    the structure by displacement of surface water
                                                    through the skimmer system”



                                                  10
Case 2:19-cv-00796-BSJ Document 119 Filed 05/24/21 PageID.4012 Page 15 of 30




 “feeding the water body with inlet water to        “feeding the water body with new intake
 generate displacement of surface water … and       water to generate displacement of surface
 removing displaced surface water using the         water … and elimination of a substantially
 skimmers”                                          equivalent amount of displaced surface water
                                                    from the structure using the skimmers”

     The asserted claims of both the ’514 and ’822 Patents require a fresh water feeding pipe or

inlet water to displace surface water and remove the displaced surface water through the

skimmers. (JA at 22, ’514 Patent at claim 1; JA at 62, ’822 Patent at claim 1 (top of column 20).)

The Hard Rock Lagoon does not use a fresh water feeding pipe or inlets to remove water from

the lagoon by displacement. In fact, the Hard Rock Lagoon does not remove water at all though

the skimmers but rather sends skimmer water for recycling back into the structure after filtration.

Crystal Lagoons now interprets its patents to cover recycling of water through filters as opposed

to removal. But Crystal Lagoons’ interpretation is at odds with the plain claim language,

specification, and its own representations during the prosecution of the patents.

           1.    The plain claim language states that displaced water is “removed” just like
                 impurities are “removed”—not recycled.

     Starting again with the claims themselves, the claims refer to “skimmers for the removal of

impurities and surface oils” as well as “removing precipitated impurities from the bottom with a

movable suction device.” (JA at 22m ’514 Patent at claim 1 (emphasis added); JA at 62, ’822

Patent at claim 1 (emphasis added).) It would be antithetical to the patents and their claims to

interpret “removal” as “recirculation” of the impurities in the water because the whole point is to

clean the water. So, when the claim language reads “water removal by displacement of surface

water through the skimmer system” or “removing displaced water using the skimmers,” it means

elimination (i.e., disposal) of the water. Digital Biometrics, Inc. v. Identix, Inc., 149 F.3d 1335,

1345 (Fed. Cir. 1998) (word “array” used in two instances had to be interpreted consistently for


                                                  11
Case 2:19-cv-00796-BSJ Document 119 Filed 05/24/21 PageID.4013 Page 16 of 30




all uses of the word, “whatever interpretation we assign should encompass both uses because the

same word appearing in the same claim should be interpreted consistently.”).

     When Crystal Lagoons wanted to claim “recirculation” instead of “removal,” it certainly

knew how. For example, unasserted claim 5 of the ’514 Patent adds an additional limitation for a

circulation system separate from the fresh water feeding pipe and skimmer system. Specifically,

claim 5 recites, “a recycling system that uses pipes with injectors which allow maintaining water

homogeneity by avoiding stagnating zones” (JA at 22, ’514 Patent at claim 5; see also id. at

claim 8 (including a similar limitation).) If water “removal” by the skimmers meant “recycling”

the water for injection back into the structure, then the additional recycling system of claim 5

becomes meaningless. And the two terms are presumed to have different meanings.

Helmsderfer, 527 F.3d at 1382 (“Our precedent instructs that different claim terms are presumed

to have different meanings.”).

     Accordingly, in order to give “removal” a consistent interpretation in the claims, water

“removal” means what it says, i.e., removal/elimination/disposal.

           2.    The specification states that the use of skimmers for water recirculation
                 through filters is antithetical to the claimed inventions.

     The specification of the ’514 and ’822 Patents describes that, in addition to the flocculation

and suction device, the “structures or ponds must have water intakes that allow using low cost

water since, in contrast to swimming pools that recycle water through their filters, in this case

the water from the skimmers and the suction cart or device is disposed of.” (JA at 17, ’514 Patent




                                                 12
Case 2:19-cv-00796-BSJ Document 119 Filed 05/24/21 PageID.4014 Page 17 of 30




at col. 10, lns. 31–36 (emphasis added).)3 Thus, the skimmers are elsewhere referred to as

“dumps.” (JA at 14, ’514 Patent at col. 4, lns. 45–52.) The specification states that the “structure

must have skimmers to remove surface oils and particles, since otherwise they accumulate and

deter water quality even after performing all the chemical treatment steps, since these do not

remove floating greases or solids.” (JA at 17, ’514 Patent at col. 9, lns. 54–62.) And it is this

“process of movement of superficial water toward the skimmers caused by fresh water entry

together with the flocculant-suction device system [that] replaces the traditional filtering system

of swimming pools.” (Id.) The “recycling system,” on the other hand, is merely used to prevent

stagnation as opposed to active cleaning of the water. (Id. at col. 10, lns. 54–57 (stating that the

recycling system can be eliminated in windy zones due to natural circulation).)

      Each and every use of “removal” and its variants in the specification of the relevant patents

refers to elimination of water, surface oils, precipitated impurities, or other contaminants. (JA

at 1–22, ’514 Patent at Abstract element (e) and (f); col. 3, lns. 1–11 and 50; col. 4, ln. 13 and 64;

col. 6, ln. 43; col. 7, lns. 20 and 25–26; col. 8, ln. 41; col. 9, lns. 7, 10, 15, 18, 33, 43–46; col. 10,

ln. 29; col. 11, lns. 2, 37, 60; col. 12, lns. 1 and 39; col. 13, ln. 21, 41, 67; col. 17, ln. 30; col. 18,


3
  In the first patent application of the patent family for the ’514 and ’822 Patent, having the same
written description and drawings, Crystal Lagoons emphasized that a low-cost water source was
critical (as opposed to expensive municipal water) because “[t]he structure also has systems to
harvest and constantly supply fresh water with certain quality needed for the maintenance of the
water at a low cost. This is also not a requirement of standard pools that filter and recirculate the
water because they do not need a constant supply of fresh water with certain physicochemical
parameters.” (Cloward Appx. at 47, Response to Restriction Requirement, dated Dec. 16, 2009,
from the File History of U.S. Patent 7,820,055.) At the time of the forgoing statement, Crystal
Lagoons was seeking patent claims similar to those in the ’514 Patent with a similar water
dumping skimmer system. (Cloward Appx. at 52, Originally Filed Claims in the Application for
the ’055 Patent at claim 18).) The Federal Circuit has stated that “the meaning of claim terms in
one patent can be informed by statements made during prosecution of other patents in the same
family.” MasterMine, 874 F.3d at 1311 n. 2.


                                                    13
Case 2:19-cv-00796-BSJ Document 119 Filed 05/24/21 PageID.4015 Page 18 of 30




ln. 34) Without one use of the term “removal” in the entirety of the ’514 and ’822 Patents

referring to recirculation through a filter, no one of skill in the art would interpret that term as

Crystal Lagoons does.

            3.    Crystal Lagoons told the Patent Office during prosecution of the ’514
                  Patent that the claimed removal of displaced water through the skimmers
                  was not recirculation of the water through a filter.

      During prosecution of the ’514 Patent, the Patent Office initially rejected the claims based

on the Cant Prior Art, which describes a traditionally filtered pool with weirs (i.e., skimmers)

connected to the pool’s filtration system. (JA at 171–172, Office Action Rejection, at pp. 2–3; see

also Cloward Appx. 41, Cant Prior Art, at col. 7, lns. 57–65; col. 8, lns. 7–10.) In response,

Crystal Lagoons argued that

      Cant in its entirety is silent with respect to the fresh water feeding pipe system of
      claim 1. In contrast, Cant merely describes a filtration system in which pool water is
      forced through one or more filters (i.e., filter 54, filter 72) to remove debris from the
      pool water. (Cant at col 7, ll. 57-65; col. 8, ll. 18-21.) The filtration system of Cant
      neither discloses not suggests “a fresh water feeding pipe system that allows entrance
      of fresh water and results in water removal by displacement of surface water through
      the skimmer system” ….

(JA at 195, Amendment and Response at p. 8) See also MasterMine, 874 F.3d at 1312 (Fed.

Cir. 2017) (noting that statements made during prosecution are relevant to interpretation of the

claims).

      Accordingly, the plain language of the claims, the specification of the ’514 and ’822 Patent,

and the prosecution history all set forth that the claimed skimmers remove (i.e., eliminate) water

from the structure as opposed to recycle water through a filtration system. The Court should,

therefore, adopt Cloward H2O’s proposed constructions, which are consistent with that

interpretation.



                                                  14
Case 2:19-cv-00796-BSJ Document 119 Filed 05/24/21 PageID.4016 Page 19 of 30




      C.    Crystal Lagoons specifically defined the “pumping system” and “suction device”
            as a unique tool to remove flocculated impurities and the associated water, in
            contrast to traditional vacuums used with filtration systems.

 Claim Terms                                         Cloward H2O’s Proposed Construction
 “pumping system”                                    “pump and associated piping connected to a
                                                     moveable suction device to remove settled
                                                     debris and suspended solids from the surface
                                                     of the plastic floor liner by suction of water
                                                     mixed with the debris and suspended solids
                                                     and disposal of that water mixed with debris
                                                     suspended solids, removing them from the
                                                     structure”

 “moveable suction device”                           “cleaning device for removal of debris and
                                                     suspended solids that completely replaces a
                                                     traditional filtering system together with the
                                                     use of flocculants”

      The ’514 and ’822 Patents give a special definition to the term “suction device”:

            It is important to keep in mind that the objective of the suction device is not
      only the cleaning of the bottom in the described process, as is the case of vacuum
      devices of traditional pools, but that said suction device replaces completely the
      traditional filtering system of swimming pools together with the use of flocculants.
      Furthermore, the fact that the process contemplates the displacement and removal of
      superficial water with impurities toward the structure slots complements the action
      of the suction device.
            In other words, the suction device not only removes material naturally deposited
      on the bottom (leaves, branches, earth, etc.) but also the suspended particles that are
      eliminated by filtration in the case of swimming pools and that are converted into
      floccules (larges particles) and are suctioned by the device in this invention ….

(JA at 17, ’514 Patent, col. 9, lns. 1–15; see also JA at 18, id. at col 12, lns. 3–9; JA at 21, id. at

col. 17, lns. 29–31 (“The suction device of the present invention removes suspended solids

(turbidity) that flocculate together with the polymer in an efficient and economic way, thus

replacing filtering.”).) And because the “suction device” replaces traditional filtration, the suction

device and pumping system must dispose of water with the flocculated particles. (JA at 17, id. at

col. 10, lns. 31–36 (“The crystalline structures or ponds must have water intakes that allow using


                                                   15
Case 2:19-cv-00796-BSJ Document 119 Filed 05/24/21 PageID.4017 Page 20 of 30




low cost water since, in contrast to swimming pools that recycle water through their filters, in

this case the water from the skimmers and the suction cart or device is disposed of.”).) This

definition provided by Crystal Lagoons in the patents themselves is controlling. Jack Guttman

Inc. v. Kopykake Enterprises, Inc., 302 F.3d 1352, 1360–61 (Fed. Cir. 2002) (“Where, as here,

the patentee has clearly defined a claim term, that definition usually is dispositive; it is the single

best guide to the meaning of a disputed term.”).

      Accordingly, Crystal Lagoons contrasted the “suction devices” of the patents from

traditional pool vacuums and defined them as completely replacing traditional filtering. In light

of these specific descriptions, those of skill in the art would not understand “suction device” to

refer to a traditional pool vacuum used with traditional filtration. The Court should, therefore,

adopt Cloward H2O’s proposed constructions for these terms.

II.   Construction of Terms and Phrases for the ’520 Patent

      The ’520 Patent stands in stark contrast to the ’514 and ’822 Patents. The ’520 Patent is

based on a patent application filed over six years after the priority application for the ’514 and

                                                 ’822 Patent. The ’520 Patent does not reference

                                                 walls, flocculent, skimmers, or suction devices;

                                                 instead, it is directed to treating a portion of a

                                                 water body such as a reservoir or lake in a defined

                                                 zone where people are likely to engage in

                                                 recreational activities. (JA at 28, ’520 Patent,

                                                 col. 1, lns. 11–18.) By only treating the portion of

                                                 water (identified as numeral 1 in the figure) that is



                                                  16
Case 2:19-cv-00796-BSJ Document 119 Filed 05/24/21 PageID.4018 Page 21 of 30




likely to be used for recreation, treatment of the total water body (identified as numeral 2) can be

avoided. (Id.; see also JA at 26, id. at Figure 1.)

      Additionally, traditional “water treatment technologies applied to swimming pools require

the addition of chemical agents [i.e., chlorine] to maintain a permanent chlorine buffer of at least

1.5 ppm to maintain a permanent ORP of at least 750 mV.” (JA at 29, id. at col. 3, lns. 29–32.)

ORP stands for Oxidation Reduction Potential and is a measure of the effectiveness of killing

germs and bacteria. (JA at 33, id. at col. 11, lns. 61–64.) In contrast to swimming pools that treat

the entire body of water, the ’520 Patent discloses a method to reduce chemical use and treat

only a portion of a body of water using a complex series of equations to determine a minimum

ORP level and a minimum period of time to maintain that lower ORP in the water. (JA at 31, id.

at col. 8, lns. 9–61.) These equations yield water treatment to maintain reduced ORP levels

of 500–550 mV for only 35–60 minutes depending on the water salinity and temperature. (JA at

27 and 35, id. at Figures 3–4 and col. 16, lns. 6–63.)

      The accused Hard Rock Lagoon is a self-contained pool that operates as a traditional

filtered swimming pool, including the addition of chlorine to permanently maintain a high ORP

in accordance with traditional pool operation. Like any other traditional pool, the entirety of the

Hard Rock Lagoon is chemically treated, and the entire lagoon is intended for swimming and

other recreation. The claim construction disputes arise because Crystal Lagoons asserts that its

’520 Patent can be interpreted to cover any traditional swimming pool with multiple areas (such

as a shallow end and deep end) as long as it maintains an ORP above 550 mV for over 60

minutes—in other words almost every swimming pool. To advance such a strained interpretation,

Crystal Lagoons interprets “portion” of a water body to mean the entire water body. Crystal



                                                  17
Case 2:19-cv-00796-BSJ Document 119 Filed 05/24/21 PageID.4019 Page 22 of 30




Lagoons’ interpretations also vitiate the claim limitations reciting multiple calculations of

minimum ORP values and minimum times to maintain the ORP value, which are supposed to be

calculated “based on” the salinity and temperature of the water and claims that such calculations

and measurements do not need to occur at all if ORP is maintained above all possible calculated

values. Nearly every traditional swimming pool since long before the ’520 Patent will have a

permanently maintained ORP of 650–750 mV, which is higher than the values of 550 mV and 60

minutes that are calculated under the mandatory calculations of the claims of the ’520 Patent.

(See JA at 14, ’514 Patent at col. 3, lns. 20–22 (six years before the ’520 Patent application

noting that “swimming pools are required to keep minimal disinfectant residual concentrations or

permanent redox potential (ORP) levels between 650 mV and 750 mV”).)

        No person of skill in the art would completely ignore the meaning of the claim limitations

and interpret the claims of the ’520 Patent as Crystal Lagoons seeks to do. Crystal Lagoons’

interpretations run counter the claims and specification of the ’520 Patent itself, and the claims of

the ’520 Patent are not so broad as to cover all traditional swimming pools treated with chlorine.4

        A.   The claims are directed to treatment of a “portion of water” within a water body
             that is delimited from the rest of the water body by a delimiting zone.

    Claim Terms                                     Cloward H2O’s Proposed Construction
    “portion of water [within a water body]”        “part of the entire water body”



4
  Contrary to its apparent belief, Crystal Lagoons does not own a monopoly on all swimming
pools, whether by its patents or by its repeated assertions in this Court that it owns exclusive
trade dress to pools with clear water, sports areas, and rounded shapes or curved geometry. (See
Docket No. 37 (dismissing trade dress claim based on pools with clear water, beach or sports
areas, surrounding commercial facilities such as a hotel, and rounded shapes and curved
geometry); see also Case No. 2:20-cv-851-BSJ, Docket No. 113 (similarly dismissing trade dress
claims in another case before this Court based on the same alleged trade dress with clear water,
beach area, sports area, and rounded edges).)


                                                 18
Case 2:19-cv-00796-BSJ Document 119 Filed 05/24/21 PageID.4020 Page 23 of 30




 “delimiting zone”                                  “virtual zone that delimits the sanitary
                                                    compliance zone from the rest of the water
                                                    body that is not treated”

     The claims of the ’520 Patent are all method claims requiring the performance of several

method steps, the first of which is “identifying a portion of water intended for recreational

purposes within the water body.” (JA at 37, ’520 Patent at claim 1, step (a) (emphasis added).)

The portion of water intended for recreational purposes has at least three zones: (1) a sanitary

compliance zone, (2) a delimiting zone, and (3) a most unfavorable zone. Importantly, the claims

make clear that all three zones are part of the “portion of water intended for recreational

purposes.” (Id.)

     The specification of the ’520 Patent provides specific definitions for each of these: “As

used herein, ‘sanitary-compliant zone’ refers to the portion of water, within the large water body,

which is established for recreational purposes, and required to comply with specific

microbiological sanitary conditions, when used for recreational purposes or when it is needed.”

(JA at 31, ’520 Patent at col. 7, lns. 5–9.) “[T]he ‘delimiting zone’ corresponds to a virtual zone

that delimits the sanitary-compliant zone, and does not require a physical barrier.” (’Id. at col. 7,

lns. 28–30.) And “the ‘most unfavorable zone’ corresponds to the zone that shows the lowest

ORP values within the identified portion of water, especially after applying a determined amount

of chemical agents.” (Id. at col. 7, lns. 31–34.) But the definition provided for “delimiting zone”

only begs the question “delimited” from what? The answer is that the delimiting zone delimits

the sanitary compliance zone (i.e., the portion of water intended for recreation) from the rest of

the water body that is not treated. The delimiting zone does not delimit the sanitary compliance

zone from the most unfavorable zone because the “most unfavorable zone is often, but not



                                                 19
Case 2:19-cv-00796-BSJ Document 119 Filed 05/24/21 PageID.4021 Page 24 of 30




necessarily always, found on the delimiting zone.” (Id. at col. 7, lns. 31–37 (emphasis added).)

And the claims make clear that the most unfavorable zone is “within the identified portion of

water” (i.e., the treated portion intended for recreation). (JA at 37, id. at col. 19, lns. 44–45.)

      Thus, the claim interpretation disputes between the parties are whether “portion” means a

portion of the water body or whether it can mean the entirety of the water body. The plain

meaning of portion is a part and not a whole. (Cloward Appx. at 13, American Heritage

Dictionary at p. 1368 (4th ed. 2000) (for portion—“1. A section or quantity within a larger thing;

a part of a whole. 2. A part separated from a whole. ….”) Additionally, the claimed “portion of

water” intended for recreation only makes sense in the context of the claims as a part of the

entire water body because the asserted claims elsewhere refer to “supplying water from a

different portion within the water body into the portion of water intended for recreational

purposes in order to provide a dilution effect.” (JA at 37, ’520 Patent at claim 14 (emphasis

added).) There would be no “different portion” from the portion intended for recreation if the

portion intended for recreation could be the entire water body. Furthermore, the specification of

the ’520 Patent only uses the word “portion” to refer to parts of the water body as opposed to the

entirety of water bodies. (See generally JA 23–38, ’520 Patent.)

      The whole point of the ’520 Patent is to not treat the entire water body:

      The method allows treating a small part of the total water volume. Therefore, the
      method requires only a small amount of chemicals as well as low consumption of
      energy due to the use of dispenser means that allow creating safe sanitary compliant
      zones without needing to treat the entire water body. Thus, the present disclosure can
      allow people to use certain zones within large water bodies for recreational purposes
      in a safe manner, overcoming the limitation or impossibility of treating the whole
      water body, but only treating the zone that will be used for such purposes…




                                                   20
Case 2:19-cv-00796-BSJ Document 119 Filed 05/24/21 PageID.4022 Page 25 of 30




(JA at 30, id. at col. 5, lns. 6–15 (emphasis added).) And the specification specifically states that

treatment and circulation of water throughout the entire water body “would disperse the

chemicals throughout the water body, not allowing the creation of a sanitary compliant zone.”

(JA at 29, id. at col. 4, lns. 38–43.)

      Accordingly, interpreting “portion” as a whole appears antithetical to the ’520 Patent, and

there is no reason to think that one of skill in the art would apply a unique definition to “portion

of water … within the water body” in the ’520 Patent to refer to the entirety of a water body. The

Court should, therefore, adopt Cloward H2O’s proposed constructions.

      B.    The steps for determining the minimum time to maintain a minimum ORP are
            based on determinations of salinity and water temperature at the most
            unfavorable zone, requires actually performing the claimed determinations and
            calculations.

 Claim Terms                                        Cloward H2O’s Proposed Construction
 “determining [salinity/temperature] of the         “testing or measuring the
 water [in/at] the most unfavorable zone”           [salinity/temperature] of the water [in/at] the
                                                    most unfavorable zone”

 “determining the minimum [ORP                      “performing the provided calculation or
 value/period of time] based on the                 choice for the minimum [ORP value/period of
 [salinity/water temperature] of the water”         time] governed by the [salinity/water
                                                    temperature] of the water [at/in] the most
                                                    unfavorable zone”

      Claim 1 of the ’520 Patent requires the following:

      b. maintaining at least a minimum ORP level in the portion of water for at least a
         minimum period of time, wherein the minimum ORP level and the minimum
         period of time cannot be lower than the values calculated by:
         i. determining salinity of the water at the most unfavorable zone; and
         ii. determining the minimum ORP value based on the salinity of the water where:
             [1] for salinities in the water between 0% and up to 1.5% the minimum ORP
                 level is 550 mV;
             [2] for salinities in the water higher than 1.5%, and up to 2.5%, the minimum
                 ORP level is calculated by the following equation:


                                                 21
Case 2:19-cv-00796-BSJ Document 119 Filed 05/24/21 PageID.4023 Page 26 of 30




                 [Minimum ORP,mV] = 625-50*[Salinity of the Water,%(Weight Percent)]; and
              [3] for salinities in the water higher than 2.5%, the minimum ORP level is
                  500 mV;
         iii. determining the temperature of the water in the most unfavorable zone; and
         iv. determining the minimum period of time based on the water temperature,
              wherein:
              [1] for water temperatures from 5°C. to 35°C., the minimum period of time
                  is calculated by the following equation:
                 [Minimum period of time,min] = 80-2*[Temperature of the water,°C]; and
             [2] for water temperatures between 35° C. and up to 45°C., the minimum
                 period of time is calculated by the following equation:
                 [Minimum period of time,min] = 5*[Temperature of the water, °C]-165;


     Crystal Lagoons’ interpretation contends that these determination steps of limitations [b][i]

through [b][iv]do not actually have to take place. Instead, Crystal Lagoons position seems to be

that if the water has a salinity (which all water does) and if the water has a temperature (again,

which all water does), then it is enough that the salinity and temperature can be determined for

use in a calculation of minimum ORP and minimum treatment time. But even then, Crystal

Lagoons’ interpretation contends that the calculations of the claimed method do not actually have

to be performed, and that it is enough that the calculations merely can be performed.

     With respect to the salinity determination and calculation of minimum ORP “based on” the

determined salinity, the possible minimum ORP values for the claimed calculations are shown in

Figure 3 of the ’520 Patent, which illustrates that the calculated minimum ORP will always be

550 mV or lower. (JA at 27 and 35, ’520 Patent at Figure 3 and col. 16, lns. 20–21.) In other

words, regardless of water salinity, minimum ORP value under the calculations will always be

550 mV or lower. Traditional swimming pools will always maintain ORP above any possible

minimum ORP value (550mV+) regardless of water salinity because they “are required to keep

minimal disinfectant residual concentrations or permanent redox potential (ORP) levels between


                                                   22
Case 2:19-cv-00796-BSJ Document 119 Filed 05/24/21 PageID.4024 Page 27 of 30




650 mV and 750 mV.” (See JA at 14, ’514 Patent at col. 3, lns. 20–22.) In other words, in

traditional swimming pool maintenance, ORP levels are not “based on” salinity.

      Notwithstanding, in Crystal Lagoons’ view as long as Crystal Lagoons (as opposed to the

accused infringer) can input the water salinity level and calculate a minimum ORP, the claim

limitations do not actually require the accused infringer to determine water salinity at the most

unfavorable zone and to use that determined salinity value in the claimed equations. So under

Crystal Lagoons’ interpretation, since all traditional swimming pools have a water salinity and

maintain an ORP above 550 mV regardless of salinity, all traditional swimming pools will meet

the claim limitations of determining salinity and maintenance of a minimum ORP value above

the minimum ORP value.

      There is no support for Crystal Lagoons’ interpretation. The claims are method claims, and

each expressly requires practicing the step of determining salinity of the water, not just as a

general matter, but specifically “at the most unfavorable zone.” See Limelight Networks, Inc. v.

Akamai Techs., Inc., 572 U.S. 915, 921 (2014) (“A method patent claims a number of steps;

under this Court's case law, the patent is not infringed unless all the steps are carried out.”). This

requires that someone test or measure the water salinity at that specific zone in order to use the

measurement in the provided calculation. Once the salinity is determined, the minimum ORP

value must be actually calculated or selected “based on” the salinity measurement of the water in

the most unfavorable zone. Selection of a desired ORP based on pool codes, best practices, or

otherwise that is not actually dependent on water salinity is not a determination “based on” water

salinity.




                                                  23
Case 2:19-cv-00796-BSJ Document 119 Filed 05/24/21 PageID.4025 Page 28 of 30




     Similarly, with respect to the water temperature determination and calculation of minimum

treatment time “based on” the water temperature, the possible minimum treatment times for the

claimed calculations are shown in Figure 4 of the ’520 Patent. (JA at 27 and 35, ’520 Patent at

Figure 4 and col. 16, lns. 50–51.) Figure 4 shows that the minimum treatment times according to

the claimed calculations will always be 60 minutes or less regardless of water temperature.

Again, traditional swimming pools “are required to keep minimal disinfectant residual

concentrations or permanent redox potential (ORP) levels between 650 mV and 750 mV”

regardless of water temperature. (See JA at 13, ’514 Patent at col. 3, lns. 20–22, JA at 14

(emphasis added).) In other words, the time period to maintain ORP levels in traditional pool

maintenance is not “based on” water temperature.

     Again, in Crystal Lagoons’ view, as long as Crystal Lagoons (as opposed to the accused

infringer) can input the water temperature and calculate a minimum period of time, the claim

limitations do not actually require an accused infringer to determine water temperature at the

most unfavorable zone and to use that determined value in the claimed equations. Since all

traditional swimming pools have a water temperature and permanently maintain ORP above 550

mV regardless of that temperature, under Crystal Lagoons’ interpretation, all traditional

swimming pools will meet the claim limitations of determining temperature and maintenance of

ORP for over minimum period of time (i.e., over 60 minutes).

     Again, there is no support for Crystal Lagoons’ interpretation. The claims themselves

require determining temperature of the water not just as a general matter but specifically “at the

most unfavorable zone” and using the determined temperature as a basis for the minimum time

to maintain ORP levels. This requires that someone test or measure the water temperature at that



                                                24
Case 2:19-cv-00796-BSJ Document 119 Filed 05/24/21 PageID.4026 Page 29 of 30




specific zone in order to use the measurement in the provided calculations. Once the water

temperature is determined, the minimum period of time must be actually calculated “based on”

the temperature measurement of the water in the most unfavorable zone. See also Limelight

Networks, 572 U.S. at 921 (“A method patent claims a number of steps; under this Court's case

law, the patent is not infringed unless all the steps are carried out.”). Selection of a minimum

period of time to maintain the ORP based on pool codes, best practices, or otherwise are not that

are not dependent on water temperature is not a determination “based on” water temperature.

     Crystal Lagoons’ interpretation of the claims to not require an accused infringer to do

anything with salinity measurements, temperature measurements, or the provided calculations

simply ignores the majority of the claim language. The claims are then reduced to maintenance

of a standard swimming pool (perhaps with a shallow end and a deep end) that is treated with

chlorine to maintain an ORP above 550 mV (below standards) for at least an hour (when ORP is

typically maintained continuously). The claim terms have to mean something and require an

accused infringer to do what they say.

     Those of skill in the art would not ignore the claimed determination steps and calculations

as Crystal Lagoons does under its apparent interpretations. A person of skill in the art would read

the claims to mean what they say, i.e., that ORP levels are dependent on or governed by water

salinity and temperature determinations according to the provided calculations. The Court

should, accordingly, construe the claim terms in accordance with Cloward H2O’s proposals.

III. CONCLUSION

     For all of the foregoing reasons, the Court should adopt Cloward H2O’s proposed

constructions.



                                                 25
Case 2:19-cv-00796-BSJ Document 119 Filed 05/24/21 PageID.4027 Page 30 of 30




Dated: May 24, 2020.                   Respectfully submitted,

                                       M ASCHOFF B RENNAN

                                  By: /s/ Jared J. Braithwaite
                                          Jared J. Braithwaite
                                          Daniel R. Barber
                                          Alexis K. Juergens

                                       Attorneys for Defendant Cloward H2O LLC




                                     26
